DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31-40, 42-46, 48 and 49 are under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 5/3/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 31-34, 36-40, 42-46, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Parvizi (J. Bone Joint Surg. (2011) 93(24): 2242-8; cited in the IDS filed 9/21/2018; referred to as Parvizi 2011) in view of Parvizi (WO 2010/036930; cited in the IDS filed 9/21/2018; referred to as Parvizi 930) in view of Iyer et al. (WO 2015/184442 A1; previously cited) and Makhaeva et al. (Human and Experimental Toxicology (2007) 26: 273-282).
Parvizi 2011 teaches a colorimetric method to detect leukocyte esterases in synovial fluids which is diagnostic for periprosthetic joint infection (PJI). 
Synovial fluid was obtained via an aspirate intra-operatively from the knees of patients with a possible joint infection. The aspiration was performed just prior to arthroplasty to minimize bleeding into the joint since contamination of the aspirate with blood could potentially affect the leukocyte esterase strip reading.  Synovial fluid was also obtained from patients had  previously undergone knee arthroplasty and were undergoing a workup for possible PJI. These sample were obtained in an outpatient clinic (page 2243, first paragraph under “Materials and Methods”).
The presence of leukocytes was determine with a standard colorimetric test strip  which contained reagent pads for various analytes including leukocyte esterase. The colorimetric change occurs due to the hydrolysis of indoxylcarbonic acid ester to indoxyl by the leukocyte esterases derived from leukocytes, granulocytes or histotcytes in the synovial fluid (page 2243, second paragraph under “Materials and Methods”).
The synovial fluid was applied to the test strip and read immediately after aspiration. Synovial fluid sample were excluded if the sample had too much blood to permit an accurate colorimetric reading per the manufacturer’s recommendation that too many erythrocytes or too small a volume of synovial fluid would not lead to an accurate reading (page 2243,right column, first full paragraph).
Parvizi 1991 concludes that both the sensitivity and specificity of the leukocyte esters test strip to diagnose PJI were high and approached or exceeded those of the standard tests such as synovial WBC count and synovial differential count (page 2245, bridging paragraph between columns).
Therefore Parvizi 2011 teaches the limitations of claims 31 and 44, both in part, where a synovial fluid sample is obtained from a patient and measuring the amount of a leucocyte esterase to determine if the patient has a periprosthetic joint infection (instant claims 42, 43, 48 and 49).
Parvizi 2011 does not teach that screening method is an electrochemical  one where the electrochemical substrate for the leukocyte esterase is the compound shown in claims 31 and 44, where the variables B and C are defined as in claims 32-34 and 44, that the substrate is in an electrolyte solution (claim 36) where the electrochemical assay comprises an electrode and the detecting comprises detecting an electrical current (claim 37), a substrate and an electrochemical measuring device and that the device comprises a working electrode (claim 39 and 46), a reference electrode and an auxiliary electrode (claim 40).
Parvizi  930 teaches a method for detecting joint infection in a patient using detection reagents which are specific for leukocyte markers present in a synovial fluid sample collected from a patient suspected of having an infection (abstract; [0008]-[0009]). One marker that can be detected is leukocyte esterase which is an enzyme that is released from white blood cells present in an infection ([0039]).
The method is preferably directed to the detection of periprosthetic joint infection (PJI) in mammals to include humans. The method comprises obtaining a sample of a joint fluid, detecting the amount of leukocyte markers in the same and taking an action based on the result ([0016]).
One approach to a diagnostic assay includes the use of electrochemical sensor strips such as those used for glucose testing. The reagents for initiating the reaction are leukocyte esterase (emphasis added). The meter then yields a display indicative of the concentration of the analyte in the sample ([0059] and (0084). This disclosure meets the limitations of instant claims 39 and 46 which requires a substrate and an electrochemical measuring device. One such analyte is the detection of a leukocyte esterase. The meter yields a display indicative of the concentration of the analyte in the sample.
In Example 1 (page 35), synovial fluid from patients undergoing revision total knee arthroplasty was obtained via intraoperative aspiration. The mean level of leukocyte esterase, elastase and gelantinase were significantly elevated compared to patients with non-infected knees. 
Iyer teaches a method for the electrochemical determination of an enzyme in a sample by providing a probe that comprises a substrate for the enzymes covalently linked to an electrochemically active moiety via a bond that is cleavable by the enzyme; contacting the sample with the probe under conditions that are effective for enzymatic cleavage of the probe and electrochemically detecting the electrochemically active moiety that is cleaved by the enzyme (claim 16 of the publication). Claim 16 of the publication teaches that the electrochemically active moiety is chosen from a hydroquinone moiety (instant claim 32), a fluorine moiety, an alcohol or a saccharide. Claim 40 of the publication which depends from claim 39 which is a multiple dependent claim of claims 16-38 teaches that the host-cell specific enzyme comprises a leukocyte esterase.
Iyer further teaches that when there is a bacterial urinary tract infection or a bladder or kidney infection, the number of white blood cells increases and leukocyte esterase are released into the urine. The enzyme can be detected using probes that release an electrochemically active moiety which includes glucose, galactose or ethanol (page 44, first paragraph). The enzyme substrate is N-tosyl-L-alanine based substrate of the following formulae:

    PNG
    media_image1.png
    408
    891
    media_image1.png
    Greyscale
where R is D-glucose, D-galactose or any other electrochemically active moiety and said sugars have five hydroxyl groups. X is O or NH. Thus, the above structures meet the limitations of instant claims 31 and 44 where A of the structure of instant claims 31 and 44 is NH, C is a tosyl group (an amine protecting group; instant claim 33), X of the prior art structure is O (as in instant claims 31 and 44) or NH (instant claim 34 where the O is substituted by NH).  B is benzyl O-glucose which is capable of participating in an electrochemical reaction. This group is reasonably interpreted as a derivative of a phenol since the oxygen is directly joined to a phenyl ring or as a hydroquinone (instant claim 32).
Iyer teaches that the method of detection is carried out in an electrolyte solution (instant claim 36) and determined amperometrically (instant claim 37; e.g. detection of an electrical current; top of page 31). At the second paragraph of page 46, the electrochemical sensing device is described with an electrode system (instant claims 39 and 46). The system has a three-electrode system that includes a glassy carbon working electrode, a saturate calomel reference electrode and a platinum counter electrode which is reasonably determined as the auxiliary electrode as it is another one that detects a signal (instant claims 39 and 40).
Makhaeva teaches an electrochemical method for the detection of neuropathy target esterase (NTE) in whole blood which cannot be done with an electrochemical assay. NTE is assay as a biomarker for neuropathic organophosphates (abstract). 
Makhaeva teaches that colorimetric assays typically cannot be used in blood samples due to interfering absorbances. It takes time, resources and a relatively high sample volume to separate lymphocytes from whole blood in order to carry out an colorimetric assay (page 274, left column, first paragraph). These problems are eliminated by using an amperometric technique that detects phenol produced by the NTE hydrolysis of phenyl valerate which is measured electrochemically (page 274, left column, second paragraph). 
Makhaeva teaches that the influence of interfering blood components was negligible, citing Figure 2 (page 278, right col., first full paragraph).
Makhaeva concludes that their results support the validity of measurements carried out with the disclosed biosensor method. Other advantages include the use of a small sample volume, the simplicity of preparation and rapid analysis time (page 280, left column, last paragraph). 
The person of ordinary skill in the art is a PhD chemist or biochemist.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact the N-tosyl-L-alanine based substrate of Iyer with a sample of synovial fluid from the joint of an individual suspected of having an infection to determine if the patient has a joint infection where the method uses the substrates taught by Iyer with an electrode device consisting of an electrode and the detecting comprises detecting an electrical current where the device comprises a working electrode, a reference electrode and an auxiliary electrode. The ordinary artisan would have been motivated to do so because Parvizi 2011 teaches that aspirates of synovial fluid from a joint frequently contain blood and colorimetric assays are less able to detect esterases present in samples containing blood. This problem with colorimetric assays to determine hydrolysis product of an esterase with a sample having blood is also recognized by Makhaeva whom teaches that an electrochemical assay can detect ester hydrolysis products in blood samples. Further Parvizi 930 expressly teaches that leuockocyte esterases in a synovial fluid from the joint of a patient suspected of having PJI can be detected electrochemically.
The ordinary artisan would have been motivated to carry out the electrochemical detection of an infection in a joint that expresses leukocytes with the N-tosyl-L-alanine based substrates taught by Iyer because Iyer teaches that the N-tosyl-L-alanine based substrates are suitable for electrochemically detecting leukocyte esterase activity due to the presence of white blood cells caused by an infection where the method uses an electrode device consisting of an electrode and the detecting comprises detecting an electrical current where the device comprises a working electrode, a reference electrode and an auxiliary electrode and Parvizi 930 teaches that white blood cells that are present due to an infection in a joint express leukocyte esterase which can be detected electrochemically to diagnose an infection.
The ordinary artisan would have had a reasonable expectation that one could determine leucocyte esterase activity in a synovial fluid sample with a N-tosyl-L-alanine based substrate because Parvizi 930 teaches that an electrochemical means can be used to detect leukocyte esterase activity in synovial fluid, Makhaeva teaches the successful detection of hydrolysis products in blood due to the presence of an esterase via  an electrochemical assay and Iyer teaches demonstrates the use of the alanyl substrates to detect leukocyte esterases due to the presence of white blood cells which indicates the presence of an infection in a joint. 
Regarding instant claims 38 and 45, the repetition of a successful step is obvious. It is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the steps since on their own they are not inventive since they merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849,1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
The MPEP at 2144.04 VI B sets for the following legal precedent for repetition:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
The ordinary artisan would have had a reasonable expectation that one could repeat the step of contacting one or more subsequent samples with the substrate and detecting the reaction for each subsequent sample because the methods is successfully practiced by Iyer for at least one time.
Claims 31-40, 42-46, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Parvizi (J. Bone Joint Surg. (2011) 93(24): 2242-8; referred to as Parvizi 2011) in view of Parvizi (WO 2010/036930; referred to as Parvizi 930) in view of Iyer et al. (WO 2015/184442 A1; previously cited) and Makhaeva et al. (Human and Experimental Toxicology (2007) 26: 273-282), as applied to claims 31-34, 36-40, 42-46, 48 and 49 above, and in further view of Opalsky et al. (US 20040175296; previously cited).
The disclosure by Parvizi 2011 as modified by Iyer, Parvizi 903 and Makhaeva is discussed supra.
Modified Parvizi does not teach that the substrate comprises a phenylenediamine connected to X where X is N in the N-tosyl alanine substrate: 
    PNG
    media_image2.png
    288
    376
    media_image2.png
    Greyscale
 (claim 35).
Opalsky teaches the detection of the blood blotting enzyme thrombin by an electrochemical technique employing an artificial substrate (abstract).
The substrates are for example: tosyl-glycyl-prolinyl-arginyl-, H-D-phenylalanyl-pipecolyl-, or benzyl-phenylalanyl-valyl-arginyl-moiety attached to an N-phenyl-p-phenylenediamine or N-[p-methoxyphenyl-]-p-phenylenediamine moieties. After hydrolysis by thrombin the p-phenylenediamine moiety is detected by an amperometric sensor ([0098]). From this disclosure, the ordinary artisan would reasonably conclude that p-phenylenediamine moieties are detectable by amperometric sensors.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to make the electrochemical detectable moiety B of the substrate of the compound shown in the formula of claim 31 a phenylenediamine for the detection of a leukocyte esterase to indicate the presence of an infection in a joint. The ordinary artisan would have been motivated to do so because Iyer teaches that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors. The ordinary artisan would have had a reasonable expectation that one could employ a phenylenediamine moiety as the electrochemically detectable moiety in the method of modified Parvizi because Iyer teaches that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors.
Response to the Declaration
The declaration under 37 CFR 1.132 filed 3/29/2021 is insufficient to overcome the rejection of the claims based upon Parvizi 2011 in view of Parvizi 930, Iyer and Makhaeva and in further view of Opalesky.
Declarant Argument
Declarant argues at paragraph 6 that co-inventor Dr. Parvizi is a highly specialized practitioner in the niche area of PJI and was the first to use an esterase dipstick to aid in the diagnosis of PJI (Parvizi 2011). Declarant asserts the confirmation of the colorimetric testing method for leukocyte esterase in synovial fluid led to its adoption by the American Academy of Orthopedic Surgeons as recently as 2018.
At paragraph 7, Declarant states the Dr. Parvizi would not have been motivated nor have had the insight to make the discovery that an alternative method for detection of leukocyte esterase could provide a significant improvement over the colorimetric method for the diagnosis of PJI.
Examiner Response
Declarant’s argument has been considered but it is not persuasive because the limitations of the dipstick test were recognized by the Parvizi 2011 with respect to blood contamination and the larger volume of synovial fluid required for a dipstick test. Parvizi 2011 even cites the manufacturer’s caution regarding these limitations supra. Hence, the ordinary artisan would have had motivation from this reference to look for an alternative means of detecting leukocyte esterase. 
Declarant Argument
At paragraph 8 Declarant asserts that Parvizi 930 is directed to a kit for detecting at least three analytes one possibly being leukocyte esterase among many other analytes. Declarant argues that the patent casts a wide net of a range of analytes and detection methods with priority being given to dipsticks, ELISA and/or lateral flow. Declarant asserts that there was not clear understanding of the problem or that it could be solved by specifically developing an electrochemical assay for leukocyte esterase. Declarant also states that a medical physician would not have has the fund of knowledge or the skill set to develop such a test.  Declarant concludes that the patent merely raised the possibility that a detection similar to a glucose meter could be one possible method for detecting an analyte.
Examiner Response
Declarant’s argument has been considered but it is not persuasive because Parvizi 930 teaches the use of an electrochemical method specifically detect leukocyte esterase which is indicative of an infection. It matters not that this is the disclosure of one possible method. The disclosure was made by Parvizi 930 and provides an alternative to the dipstick test. Further Makhaeva also recognize this same problem of blood interfering with colorimetric dipstick test and promotes an electrochemical method to overcome this limitation specifically for detecting the hydrolysis product of esterase in blood.
Declarant Argument
At paragraph 9 Declarant describes the impetus for at least a portion of the invention and became aware that even for experienced users that the colorimetric test was prone to error due to subjective bias and error due to color distortion from blood and/or debris.
Examiner Response
Declarant’s argument has been considered but it is not persuasive because, as noted supra, this problem was already recognized in 2011 by Parvizi 2011.
Declarant Argument
At paragraph 10, Declarant opines that the co-inventors fund of knowledge and skill would not have been from the field of electrochemistry and the an individual with skill in the art of electrochemistry would not have had the unique experience  that would lead to the motivation to discover a solution for improving the reliability of measuring leukocyte esterase in the diagnosis of PJI. Declarant concludes that the inventive step would require a unique set of skills and that the claimed methods would not have been obvious to any one person with either skill in the art of medicine or electrochemistry.
Examiner Response
Declarant’s argument has been considered but it is not persuasive because all of the references were available to the ordinary artisan before the effective filing date of the claimed invention. Parvizi 2011 recognizes the problem of blood contamination interfering with a colorimetric test. Parvizi 930 suggests the use of an electrochemical test. Makhaeva also recognize this same problem of blood interfering with colorimetric dipstick test and promotes an electrochemical method to overcome this limitation specifically for detecting the hydrolysis product of esterase in blood. Iyer teaches suitable N-tosyl alanine substrates for leukocyte esterase for electrochemical detection. From these reference, the ordinary artisan who is a PhD biochemist or chemist, has the motivation and a reasonable expectation of success that electrochemical detection of an alanyl substrate to detect leukocyte esterase would work.
Response to Arguments
	Applicant argues that the rejection fails to acknowledge the discovery of the problem using a colorimetric leukocyte assay test to diagnose joint infection and refers to MPEP §2141.02 where the subject matter as a whole should always be considered.
	Applicant refers to paragraph nine of the Declaration relating to the impetus of the present application  which is summarized by the Examiner supra. 
Examiner Response
Applicant’s argument has been considered but it is not persuasive because the limitations of the dipstick test were recognized by the Parvizi 2011 with respect to blood contamination and the volume of synovial fluid required for a dipstick test. Parvizi 2011 even cites the manufacturer’s caution regarding these limitations supra. Hence, the ordinary artisan would have had motivation from this reference to look for an alternative means of detecting leukocyte esterase. 
Applicant Argument
	Applicant refers to the motivation and asserts that implicit in the Examiner’s rejection is that a PHOSITA is in the field of electrochemistry. Applicant asserts that this is a mischaracterization of the PHOSITA and that the PHOSITA is not skilled in electrochemistry but rather medicine and would not have known of Iyer or its impact.
	Applicant cites MPEP §214101(a) and cites the factors to be considered in determining the level of ordinary skill in the art.
	Applicant asserts that to define a PHOSITA one must understand the invention and asserts that the Examiner is misguided that the invention lies in the field of electrochemistry. Applicant summarizes the view that the invention relates to the limitations of the dipstick test and the PHOSITA would be a person who has the common general knowledge would include unique observation and clinical experience whole is an experienced orthopedic surgeon. 
Applicant argues this then becomes a question of whether this PHOSITA who is an experienced orthopedic surgeon would have turned to Iyer for motivation of using substrates in an electrochemical test and concludes that this PHOSITA would have to have knowledge of electrochemistry. Applicant asserts that these are two different sciences and extensive education.  Applicant concludes that while a PHOSITA is presumed to understand the prior art in their field the PHOSITA cannot be resumed to understand all prior art.
Examiner Response
Applicant’s argument has been considered but it is not persuasive because a PHOSITA is a PhD biochemist or chemist who is aware of the problem of blood interference with the colorimetric detection of esterase activity. This is evidenced by the authorship of Makhaeva who is a chemist with knowledge of the problem of blood interference with the colorimetric detection of esterase activity. It is also noted in Makhaeva made the connection between the superiority of an electrochemical method for this type of detection in blood in at least 2007.
Double Patenting
Claims 31-34, 42-44, 48 and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of copending Application No. 16145014, now allowed.
Claim 17 is a specie of ‘014 and is drawn a method of screening a patient at risk of infection comprising detecting the presence of a leukocyte esterase enzyme in an electrochemical assay comprising the steps: applying or contacting a biological sample to a screen-printed electrode sensor strip comprising a substrate composition comrpsing a monoester represented by Formula V:

    PNG
    media_image3.png
    196
    312
    media_image3.png
    Greyscale
; measuring current or voltage flowing through said electrode using a potentiometric or voltammetric reader; determining a level of activity of leukocyte esterases based on the current or voltage in the electrochemical assay and determining the likelihood of infection based on said level of activity, where the biological sample is synovial fluid from a genus claims 31 and 44, in part. Claim 17 which corresponds to claims defines the biological sample which includes synovial fluid instant claims 31 and 44)  and claim 19 of ‘014 recites PJI as one of the types of infections corresponds to instant claims 42 and 48. Claim 18 of ‘014 corresponds to instant claims 43 and 49. 
The disclosure of Compound V in ‘014 meets the limitations of the substrate formula of claims 31 and 44 where A is O, B is a pyridine ester that is an amine protecting group  and C is an a hydroquinone that is capable of participating in a redox reaction a and where C comprises a tosyl protecting group (instant claim 33) where the oxygen of B is substituted by NH (instant claim 34).
This is a provisional nonstatutory double patenting rejection.
Claims 38 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of copending Application No. 16145014, now allowed.
The disclosure of claims 17-19 of ‘014 are discussed supra.
Regarding instant claims 38 and 45, the repetition of a successful step is obvious. It is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the steps since on their own they are not inventive since they merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849,1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
The MPEP at 2144.04 VI B sets for the following legal precedent for repetition:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
The ordinary artisan would have had a reasonable expectation that one could repeat the step of contacting one or more subsequent samples with the substrate and detecting the reaction for each subsequent sample because the methods is successfully practiced by Iyer for at least one time.
This is a provisional nonstatutory double patenting rejection.
Claim 35 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of copending Application No. 16145014 in view of Opalsky et al. (US 20040175296).
The disclosure by the claims of ‘014 is discussed supra.
Modified ‘014 does not teach that B of the substrate comprises one of a substituted or unsubstituted phenylenediamine (claim 35).
The disclosure by Opalsky is discussed supra.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to make the electrochemical detectable moiety B of the substrate of the compound shown in the formula modified ‘014 a phenylenediamine. The ordinary artisan would have been motivated to do so because ‘014 teaches that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors. The ordinary artisan would have had a reasonable expectation that one could employ a phenylenediamine moiety as the electrochemically detectable moiety in the method of modified ‘014 because Iyer teaches that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors.
This is a provisional nonstatutory double patenting rejection.
Claims 36, 37, 39, 40 and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of copending Application No. 16145014 in view of Iyer et al. (WO 2015/184442 A1).
The disclosure by the claims of ‘014 is discussed supra.
The claims of ‘014 do not teach that the substrate is present in an electrolyte solution (claim 36), where the detecting comprises teaching an electrical current via an electrode (claim 37), where the electrochemical assay comprises  the substrate and an electrochemical measuring device (claims 39 and 46) or that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode (claim 40). 
The disclosure by Iyer is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the substrate present in in an electrolyte solution, where the detecting comprises teaching an electrical current via an electrode, where the electrochemical assay comprises  the substrate and an electrochemical measuring device and to have that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode. The ordinary artisan would have been motivated to do so because Iyer teaches that all of these components are necessary to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative. The ordinary artisan would have had a reasonable expectation that one could carry out the electrochemical detection of the claims of ‘014 using these components because Iyer teaches their use to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative.
This is a provisional nonstatutory double patenting rejection.
It is noted that Applicant did not response to the previously made double patenting rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653